Citation Nr: 0503294	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-13 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from March 1966 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
bilateral shoulder disability.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The credible medical evidence shows that the appellant is 
currently diagnosed with bilateral shoulder disability.

2.  Service medical records do not show a bilateral shoulder 
disability or injury to the shoulders.

3.  Bilateral shoulder disability was first shown via 
objective medical evidence many years after discharge from 
active military service.


CONCLUSION OF LAW

Bilateral shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to service 
connection for bilateral shoulder disability.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letter dated in 
June 2002.  The letter informed the appellant what evidence 
and information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The appellant was also advised in the June 2002 letter that 
he should submit any additional information or evidence 
regarding his claims, or advise VA as to its whereabouts, 
thus in satisfaction of the fourth element of the Pelegrini 
inquiry.

The Board notes in passing that the August 2002 rating 
decision on appeal, the statement of the case (SOC), and 
multiple supplemental correspondence, also adequately 
informed the appellant of the types of evidence needed to 
substantiate his claim.  The June 2002 VCAA letter also 
specifically addressed the legal requirements of a service 
connection claim.  Therefore, the Department's duty to notify 
has been fully satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the June 2002 duty to assist letter was 
provided to the appellant prior to the initial adjudication 
of his claim in August 2002.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The claims file also contains private medical 
records, VA medical records, VA examination records from 
other claims not here on appeal, and the appellant's own 
contentions.  As such, VA has no outstanding duty to assist 
the appellant in obtaining any additional information or 
evidence.  At every stage of the process, the appellant was 
informed of the information needed to substantiate his claim, 
and VA has obtained all evidence identified by the appellant.  
Therefore, the Board finds that all indicated medical records 
have been obtained and the appellant has not referenced any 
outstanding records or information that he wanted VA to 
obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

In the circumstances of this case, there is no duty on the 
part of VA to provide a medical examination, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  (emphasis added).  The appellant has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the appellant's current disability, to include 
bilateral shoulder disability, is related to his military 
service.  38 U.S.C.A § 5103A(d); cf. Charles  v. Principi, 16 
Vet. App. 370 (2002) (emphasis added).  

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Service Connection for Bilateral Shoulder Disability

The appellant contends that he incurred bilateral shoulder 
disability either as a result of an in-service truck 
accident, or in the alternative due to an in-service fight 
with a drunken friend.  (See Private Physician Statements, 
May 2002 and September 2002).  Having carefully considered 
the appellant's claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection may still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

With respect to the current disability requirement, the Board 
initially notes that it has thoroughly reviewed all of the 
evidence of record, to include, but not limited to, service 
medical and personnel records, VA medical records, private 
medical records, and the appellant's own contentions.  
Furthermore, competent and credible medical evidence, in the 
form of private physician statements dated in May 2002 and 
September 2002, shows that the appellant is currently 
diagnosed with a bilateral shoulder disability.  The Board 
also notes that additional private medical records dated in 
1991 and 1992 as well as VA outpatient treatment records 
dated from December 1996 to February 2001 similarly confirms 
the appellant's current diagnosis with bilateral shoulder 
disability.  As such, the Board finds that the appellant has 
a current bilateral shoulder disability.

The next consideration is Hickson element (2), in-service 
incurrence.  The appellant's service medical records are 
devoid of any indication of in-service treatment for or 
diagnosis with bilateral shoulder disability.  For example, 
the appellant's March 1966 service entrance examination 
records and November 1967 service discharge examination 
records indicate that his spine and other musculoskeletal 
system and his upper extremities were "normal".  Moreover, 
the appellant also specifically indicated in his November 
1967 Report of Medical History that he did not have any past 
or present swollen or painful joints.  

The Board additionally recognizes a single in-service 
notation of a fight with a drunken friend in August 1967, 
which resulted in lacerations to the dorsum of the 
appellant's left hand and left patella.  However, the 
appellant's in-service treatment records dated in August 1967 
do not show any resulting treatment for or diagnosis with 
bilateral shoulder disability.  Accordingly, when viewed in 
their totality, the appellant's service medical records do 
not show either an in-service bilateral shoulder injury or an 
in-service diagnosis with a bilateral shoulder disability.  
Therefore, as previously discussed, the first evidence of a 
bilateral shoulder was in August 1991, or several decades 
after the appellant's discharge from active service.

Even assuming that such a service-incident element could be 
found, there is no competent and credible medical evidence 
indicating that the appellant's bilateral shoulder disability 
has a nexus to service.  See Holbrook v. Brown, 8 Vet. App. 
91 (1995) (The Board has the fundamental authority to decide 
a claim in the alternative.).

As previously indicated, the Board has thoroughly reviewed 
all of the evidence of record and notes that the only 
evidence of record that addresses the existence of a causal 
connection between his current bilateral shoulder disability 
and his active military service are his own lay statements 
and three private physician statements.  With respect to the 
appellant's contentions that his bilateral shoulder 
disability is related to service, the appellant is a 
layperson without medical training, and is simply not 
qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In contrast, the appellant's private physicians are medically 
qualified to render an opinion as to the nature and etiology 
of his bilateral shoulder disability.  For example, private 
physician statements provided by Dr. C.C. in May 2002 and 
September 2002 show that the appellant's in-service injuries, 
to include an in-service fight and an in-service truck 
accident are "at least as likely as not" to have 
contributed to his current bilateral shoulder disability.  
However, both of the aforementioned private physician 
statements show that Dr. C.C.'s medical opinions as to the 
etiology of the appellant's current bilateral shoulder 
disability were based upon a service medical history provided 
by the appellant.

An additional private physician statement from Dr. H. dated 
in May 2002 similarly indicates that from "what Mr. [redacted] 
tells me", to include that he was involved in a truck 
accident in 1968, such in-service injuries, although probably 
not the sole cause, "could be contributing factors" to his 
current bilateral shoulder disability.  (emphasis added).

At this point, the Board must determine the probative value 
of the May 2002 and September 2002 private physicians' 
statements as evidence upon which to accept or reject the 
appellant's service connection claim.  The Court has stated 
that in evaluating the probative value of medical evidence:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).

Under the circumstances of this case, the Board is not bound 
to accept medical opinions based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and Guimond 
v. Brown, 6 Vet. App. 69 (1993) and most recently, Pond v. 
West, 12 Vet. App. 341 (1999) where the appellant was himself 
a physician.  

Here, there is no evidence that the physicians reviewed any 
material, other than the appellant's subjective account.  In 
this regard, there is no evidence of record supporting the 
appellant's assertion that he was treated for a bilateral 
shoulder disability during any part of his active military 
service.  Thus, the record contains no competent medical 
opinion that any bilateral shoulder disability is related to 
an injury during service, or otherwise had its onset during 
or is related to service.  Absent competent evidence of a 
causal nexus between his bilateral shoulder and service, the 
appellant is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for bilateral shoulder disability.  As 
such, that doctrine is not applicable in the instant appeal 
and his claims must be denied.  38 U.S.C.A. § 5107 (West 
2002).


ORDER

Entitlement to service connection for bilateral shoulder 
disability is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


